Citation Nr: 0015774	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  94-34 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for the period from March 8, 
1993 for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from November 1986 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

REMAND

The veteran is appealing the original disability evaluation 
assigned following an award of compensation, and, as such, 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Disability ratings 
are determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities (Ratings Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In such 
a case as this, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the veteran was examined by VA on 
October 1993.  
The veteran described right knee pain while navigating 
stairs.  He also reported that he experienced occasional 
instability and he used a knee brace.  

VA examined the veteran again in March 1994.  He essentially 
reported the same complaints noted in the last VA examination 
report.  Physical examination revealed the right lower 
extremity had a focal area of diminished pin and light touch 
sensation to the lateral right knee near the mid lateral 
fibular area.  The examiner recommended a "Kin Com" physical 
therapy evaluation in light of the veteran's complaints of 
knee instability and weakness.  Measurement of the left and 
right thigh and calf revealed right leg atrophy of the right 
thigh and calf on comparison with the left leg.  The 
evaluation revealed that both concentrically and 
eccentrically a 14 to 16 percent deficit in motor strength of 
the right quadriceps.  With respect to flexion, the right 
knee had a decrease in concentric strength of 22 percent 
compared to the left; and with respect to extension, the 
right knee had a 13 percent deficit.  The examiner diagnosed 
chronic right knee pain and right knee instability.  The 
examiner elaborated that there was no current ongoing 
evidence of anterior cruciate ligament instability.  The Kin 
Com evaluation of the right knee showed concentric and 
eccentric decrease in motor strength of the right knee in the 
quadriceps muscle group as well as in the flexor/extensor 
muscle group of the right knee ranging between 14 and 22 
percent.  The examiner felt that the veteran's right knee 
weakness was related to conditioning and would improve with 
further physical therapy.  

In May 1994, the veteran appeared before a hearing officer at 
the RO.  He testified essentially that his right knee would 
give out on him about once a day, sometimes causing him to 
fall down.  Furthermore, he remarked that his job duties 
required him to stand, lift, and climb ladders.  His right 
knee problem caused him to feel apprehensive about performing 
these duties.  He also described a sharp pain in the right 
knee.  He also wore an orthopedic knee brace.  He reported 
that he had not missed any work as a result of his knee, 
other than an occasional VA medical appointment.  

In a May 1994 letter, the veteran's employer reported that 
the veteran had experienced problems on the job due to his 
right knee disorder.  The employer explained that the 
veteran's work duties required physical labor ranging from 
walking long distances to lifting and hanging heavy objects.  
The employer indicated that he had observed the problems 
associated with the veteran's right knee disorder.  The 
veteran often had to take breaks to rest his knee. 

In August 1999, the veteran underwent a fee basis examination 
for VA purposes.  According to the report, the veteran 
complained of pain and soreness, especially with maintaining 
prolonged position as well as going up and down stairs.  
Additionally, the veteran reported that his knee would pop in 
the front and cause him pain.  He related that he knee would 
make a grinding and popping noise when he was ambulating.  
The examiner's impression was a torn right anterior cruciate 
ligament, status post reconstruction, and loose body 
formation within the body of the right knee causing chronic 
pain. 

The VA has a duty to assist the veteran once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for an increased rating in this case is 
well grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

According to Diagnostic Code 5003, degenerative arthritis is 
to be evaluated based on the limitation of motion of the 
joint, but if the disorder is noncompensable under the 
applicable diagnostic code due to insufficient limitation in 
the range of motion, the disorder is evaluated at 10 percent. 
Thus, since degenerative arthritis is evaluated under 
diagnostic codes which provide for ratings based on 
limitation of motion, the evaluation assigned for such 
disability must take into account the decision of The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court")  in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) in the evaluation of these disabilities.

In DeLuca v. Brown, the Court held that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated. Id. 
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part. 38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement. 38 C.F.R. § 4.45 (1999).  

VA regulations also specifically address painful motion and 
state:
With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (1999).

After a thorough review of the evidence of record, the Board 
concludes that an additional VA examination of the veteran's 
service-connected disability is necessary to make a proper 
decision this matter.  The Board is unable to determine from 
the evidence of record the level of functional impairment 
caused by weakness or pain on motion by the veteran's 
service-connected disability.  The veteran's most recent VA 
examination fails to provide enough information and detail 
from which to properly gage the functional loss present, if 
any, due to weakness or pain on motion. See 38 C.F.R. § 4.40, 
4.45, 4.59 (1999).

In the rating of degenerative arthritis established by X-ray 
evidence, Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem 
painful motion to be limited even though a range of motion 
may be possible beyond the point when pain sets in. See Hicks 
v. Brown, 8 Vet. App. 417, 421 (1995); Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, as 
noted in Diagnostic Code 5003, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or "satisfactory" evidence of painful motion.  
While VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant . . ." 38 C.F.R. § 4.40 (1999). See 
Hatlestad v. Derwinski, 164 (1991).

Where the record does not satisfactorily reveal the current 
state of the claimant's disabilities, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995). 
Accordingly, the Board concludes that an additional VA 
examination is needed.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:


1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current extent of his 
service-connected right knee disability.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, etc., 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report. The report of examination should 
be comprehensive and include a detailed 
account of all manifestations the 
disability.   The orthopedist should 
provide complete rationale for all 
conclusions reached. The examiner is 
specifically directed to the following 
areas:

The examiner should provide complete and 
detailed discussion with respect to any 
weakness; instability; effusion; 
fatigability; incoordination; restricted 
movement; or pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function and movement of his right 
knee. 

In relation to any subjective complaints 
of pain, the examiner should note if pain 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected right knee, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to the right knee 
disability.  The examiner should offer 
opinions as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints. Complete detailed rationale 
must be given for each opinion that is 
rendered.

The examiner should expressly provide the 
range of motion of the right knee in 
degrees, indicate any objective evidence 
of pain with motion, and also indicate 
the normal range of motion for the area 
tested and how the veteran's range of 
motion deviates from the norm.  

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention 
is directed to the examination report. If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action. 38 C.F.R. 
§ 4.2 (1999).  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue on appeal.  
The RO should also consider whether a 
separate rating for arthritis is 
warranted and whether a separate rating 
for scars is warranted.  





Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria. They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration. The veteran needs to take no 
action until so informed. The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information. The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




 

